 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
                                                               Case No. 2:17-cv-02398-RFB-NJK
 7   BRYAN P. BONHAM,
                                                                  ORDER TO PRODUCE
 8                       Plaintiff,                             BRYAN P. BONHAM, #60575
 9               v.
10   ROMERO ARANAS, et al.,
11                       Defendants.
12
13         TO:        MONICA NAVARO, NEVADA DEPARTMENT OF CORRECTIONS; and
14         TO:        ROBERT LEGRAND, WARDEN, LOVELOCK CORRECTIONAL CENTER
                      LOVELOCK, NV
15                    UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                      AND ANY OTHER UNITED STATES MARSHAL
16
17           THE COURT HEREBY FINDS that BRYAN P. BONHAM, #60575, is presently in

18   custody of the Nevada Department of Corrections, located at Lovelock Correctional Center,

19   Lovelock, Nevada.

20           IT IS HEREBY ORDERED that the Warden of Lovelock Correctional Center, or his

21   designee, shall transport and produce BRYAN P. BONHAM, #60575, to the Lloyd D. George

22   United States Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on or about

23   Friday, January 17, 2020, at the hour of 11:00 a.m., to attend a hearing in the instant matter, and

24   arrange for his appearance on said date as ordered and directed by the Court entitled above, until

25   BRYAN P. BONHAM, #60575, is released and discharged by the said Court; and that BRYAN

26   ///

27   ///

28   ///
 1   P. BONHAM, #60575, shall thereafter be returned to the custody of the Warden, Lovelock
 2   Correctional Center, Lovelock, NV, under safe and secure conduct.
 3
 4          DATED this 27th day of December, 2019.
 5
                                                        __________________________________
 6
                                                        RICHARD F. BOULWARE, II
 7                                                      UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
